           Case 2:16-cr-00292-JGB Document 178 Filed 05/17/21 Page 1 of 1 Page ID #:882
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                      CRIMINAL MINUTES - SENTENCING AND JUDGMENT


 Case No.       CR16-00292-JGB-1                                                                     Date      May 17, 2021

 Present: The Honorable        Jesus G. Bernal, United States District Judge
                                                                                                    Melanie Ann Hanson Sartoris and
      Maynor Galvez / Noe U. Ponce                         Phyllis A. Preston                                 Julius Nam
             Deputy Clerk                               Court Reporter/Recorder                         Assistant U.S. Attorney

           Defendant               Custody Bond        Counsel for Defendant         Retd. DFPD Panel                   Interpreter
       1) Mariya Chernykh             G        X      David J. Kaloyanides, CJA       G       G       X                   N/A

 PROCEEDINGS:             SENTENCING AND JUDGMENT HEARING                          G Contested          X      Non-Evidentiary
                          Day       (if continued from a prior hearing date)
   Refer to Judgment and Probation/Commitment Order; signed copy attached hereto.                  X Refer to separate Judgment Order.
   Imprisonment for                        on each of counts
   Count(s)                                concurrent/consecutive to count(s)
   Fine of $                               is imposed on each of count(s) concurrent/consecutive.
        Execution/Imposition of sentence as to imprisonment only suspended on count(s)
   Confined in jail-type institution for                                          to be served on consecutive days/weekends
        commencing
 X Thirty-six (36) months Probation imposed on counts 1, 3, 4, and 5 of the Indictment, to be served concurrently.

    under the usual terms & conditions (see back of Judgment/Commitment Order) and the following additional terms and conditions, under
    the direction of the Probation Office:
         Perform                                         hours of community service.
         Serve                                           in a CCC/CTC.
         Pay             $                               fine amounts & times determined by P/O.
         Make            $                               restitution in amounts & times determined by P/O.
         Participate in a program for treatment of narcotic/alcohol addiction.
         Pay any fine imposed by this sentence & that remains unpaid at commencement of community supervision. Comply with
         rules/regulations of ICE, if deported not return to U.S.A. illegally and upon any reentry during period of supervision report to the
         nearest P/O within 72 hours.
         Other conditions:
    Pursuant to Section 5E1.2(e), all fines are waived, including costs of imprisonment & supervision. The Court finds the defendant
 X does not have the ability to pay.
                                           per count, special assessment to the United States for a
 X Pay        $100                         total of                                                       $400.
    Imprisonment for months/years          and for a study pursuant to 18 USC
    with results to be furnished to the Court within     days/months                  whereupon the sentence shall be subject to
    modification. This matter is set for further hearing on
 X Government's motion, all remaining count(s)/underlying indictment/information, ordered dismissed.
 X Defendant informed of right to appeal.
    ORDER sentencing transcript for Sentencing Commission.              X Processed statement of reasons.
 X Bond exonerated                       upon surrender                     upon service of
    Execution of sentence is stayed until 12 noon,
    at which time the defendant shall surrender to the designated facility of the Bureau of Prisons, or, if no designation made, to the
    U.S. Marshal.
    Defendant ordered remanded to/released from custody of U.S. Marshal forthwith.
    Issued Remand/Release           #
    Present bond to continue as bond on appeal.                             Appeal bond set at $
 X Filed and distributed judgment. ENTERED.
 X Other the Court orders the U.S. Probation & Pretrial Services Office to return defendant’s Russian Passport to defendant.
                                                                                                            00        :       20
                                                                            Initials of Deputy Clerk                MG/NP
CC: POLA

 CR-90 (2/09)                         CRIMINAL MINUTES - SENTENCING AND JUDGMENT                                                 Page 1 of 1
